May 7, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         AMELIA V. KELLY, Appellant

NO. 14-14-00605-CV                          V.

                    MATTHEW D. WIGGINS, JR., Appellee
                    ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion and this decision be certified
below for observance.

      We order appellant, Amelia V. Kelly, to pay all costs incurred in this appeal.